DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on July 1, 2022 are entered into the file. Currently, claim 1 is amended; claims 2, 8, 10, and 13 are canceled; claims 5-7, 11, 12, and 14 are withdrawn; resulting in claims 1, 3, 4, and 9 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ooka et al. (JP 2011-064939, machine translation via EPO previously provided) in view of Deak et al. (US 2015/0275032, previously cited).
Regarding claim 1, Ooka et al. teaches a heat shrinkable cylindrical label (10) comprising a multilayer film formed of an inner film (11) and an outer film (12), each made of a heat-shrinkable polystyrene resin or a heat-shrinkable polyvinyl chloride resin ([0008], [0017], [0025], Fig. 1). Ooka et al. teaches that the multilayer film is formed into a cylindrical shape by applying an organic solvent such as tetrahydrofuran to the center seal portion (14) at the edges of the film ([0020], [0037], Figs. 1-2). Although Ooka et al. teaches that the film can be formed into a tubular label using a solvent composition, the reference does not expressly teach the solvent composition comprising at least one of the claimed resins or a peel strength of the bonded end portion.
However, in the analogous art of solvent bonding, Deak et al. teaches a low temperature solvent-based heat seal coating (solvent composition) for use in packaging food products and consumer goods and which exhibits strong bond strength over a wide range of processing temperature and different film substrates ([0001]-[0002], [0011]). Deak et al. teaches that the coating comprises an amorphous or semi-crystalline polyester heat seal resin which is soluble in common organic solvents such as ethyl acetate, tetrahydrofuran, or methyl ethyl ketone, wherein the coating can be applied to a wide range of substrates including polyvinyl chloride films ([0013], [0015], [0034]). Deak et al. teaches that the polyester resin is selected because it dissolves well in common solvents and provides excellent anchorage to a wide range of film substrates, and that a tackifying resin such as a hydrogenated hydrocarbon resin (hydrogenated petroleum resin) can be included in the heat seal coating to improve adhesion and to prevent blocking ([0013], [0036], [0040]).
Deak et al. further teaches that the heat seal coating provides excellent bond strength in excess of 300 grams/linear inch ([0041]), or about 1.7 N/15 mm. Although Deak et al. does not expressly teach an exemplary peel strength when using the heat seal coating with a polyvinyl chloride substrate, the reference does teach that the peel strength of the coating can be easily adjusted by changing the coating weight, sealing temperature, and substrate material (Tables 1-5). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat-shrinkable label of Ooka et al. by utilizing the solvent-based heat seal coating of Deak et al. to form a cylindrical label via solvent bonding, based on its suitability for providing excellent bonding strength to polyvinyl chloride films and in order to adjust the peel strength to a desired value, such as within the claimed range, according to the adhesive strength required for a particular application of the heat-shrinkable label.
Regarding claim 3, Ooka et al. in view of Deak et al. teaches all of the limitations of claim 1 above, and while Ooka et al. does not expressly teach a resin contained in the solvent composition, Deak et al. teaches that the solvent-based heat seal coating can contain a tackifying resin such as a hydrogenated hydrocarbon resin (hydrogenated petroleum resin) at a content of 0-30% by weight to improve adhesion of the coating and to prevent blocking ([0028], [0036]). Deak et al. further teaches that the type and amount of the tackifying resin must be balanced with the crystallinity and chemistry of the polyester resin in the heat seal coating to achieve the proper level of blocking resistance, adhesion, and heat seal temperature [0030].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat-shrinkable label of Ooka et al. in view of Deak et al. by including the hydrogenated hydrocarbon resin in the solvent-based adhesive at an appropriate content, such within the claimed range, as taught by Deak et al., in order to achieve the desired level of adhesion, blocking resistance, and heat seal temperature.
Regarding claims 4 and 9, Ooka et al. in view of Deak et al. teaches all of the limitations of claims 1 and 3 above, and Ooka et al. further teaches that the thickness of the heat-shrinkable films of the inner and outer films is preferably 10 to 200 µm [0025]. Thus, the total thickness of the multilayer heat-shrinkable film is 20 to 400 µm, which overlaps the ranges of claims 4 and 9. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments, see pages 6-12 of the remarks filed July 1, 2022, with respect to the previous rejections Schottland et al., Kyogane et al., and Kaya et al. have been fully considered and are persuasive.  In light of the amendments to claim 1, the previous rejections over Schottland et al., Kyogane et al., and Kaya et al. are withdrawn. 

Applicant's arguments, see pages 12-14 of the remarks filed July 1, 2022, with respect to the previous rejections over Ooka et al. in view of Deak et al. have been fully considered but they are not persuasive.

The Applicant argues on page 13 that the combination of Ooka et al. and Deak et al. does not disclose or reasonably suggest a solvent composition containing at least one resin selected from the group consisting of polypropylene and hydrogenated resin.
This argument is not persuasive. Although it is acknowledged that the heat seal resin compositions taught by Deak et al. contain a solvent and a polyester resin, it is noted that Deak et al. further teaches that the heat seal resin composition can additionally include a tackifying resin ([0025]-[0029]). As suitable tackifying resins, Deak et al. lists aromatic hydrocarbon resins, aromatic/aliphatic hydrocarbons and their partially or fully hydrogenated derivatives (i.e. hydrogenated petroleum resin) [0036]. Therefore, Deak et al. expressly teaches a solvent composition comprising a resin selected from polypropylene and hydrogenated petroleum resin.

The Applicant further argues on page 13 that since the coating mixture disclosed by Deak et al. is used under a heating condition, the coating would not be suitable for use in the heat-shrinkable film disclosed by Ooka et al.
This argument is not persuasive. The objective of Deak et al. is to create a heat seal coating that can be used at low temperatures to coat films or foils for food or pharmaceutical packaging applications [0001]. Deak et al. refers to Shelby et al. (US 8,389,117), which discloses a polyester based hot melt adhesive for roll applied labels [0010]. Shelby et al. similarly teaches that hot melt adhesives can be used as seaming adhesives for shrink labels, as long as the adhesive composition is designed to be applied at a temperature that does not cause premature shrinkage or curling of the film (col 1, Ln 54-col 2, Ln 10). Therefore, since the solvent-based heat seal coating of Deak et al. is specifically formulated to exhibit strong bond strength over a wide range of processing temperatures, including relatively low sealing temperatures, the heat seal coating taught by Deak et al. is suitable for use in the heat-shrinkable film of Ooka et al.

The Applicant further argues on page 14 that the combination of Ooka et al. and Deak et al. fails to recognize the unexpected benefits of the solvent composition containing at least one resin selected from the group consisting of polypropylene and hydrogenated petroleum, i.e. that the claimed heat-shrinkable label has high peel strength of the solvent-bonded portion and inhibits solvent penetration.
This argument is not persuasive. With respect to Applicant’s allegations of unexpected results, a detailed description of the reasons and evidence supporting Applicant’s position is not presented. See MPEP 716.02(b).
Nevertheless, it is noted that Deak et al. does recognize the specific advantages that Applicant submits as unexpected. As to the peel strength, Deak et al. teaches that bond strength in excess of 300 gli (grams/linear inch), for example including values greater than 500 gli, is provided at bond sealing temperatures as low as 70 °C, wherein the ability to provide reliable seals at low bonding temperatures allows the sealing machine to operate at lower temperature or at higher packaging speeds ([0041], Tables 1-5). As to the solvent penetration, the instant specification notes that solvent penetration corresponds to the label undergoing blocking, wherein the solvent-bonded portion is undesirably bonded to a portion of the label that contacts the rear surface of the solvent-bonded portion [0007]. Deak et al. teaches that the hydrogenated hydrocarbon resin can be added to the heat seal coating composition as a tackifying resin for use as an anti-block additive ([0036]), thus recognizing that the heat seal coating including a hydrogenated hydrocarbon resin can prevent solvent penetration from occurring.
It is further noted that allegations of unexpected results are not commensurate in scope with the claimed invention. Specifically, the amount of resin contained in the solvent composition, the thickness of the heat-shrinkable film, the applied amount of the solvent composition, and the viscosity of the solvent composition all appear affect the alleged unexpected results directed to the peel strength and the solvent penetration (see [0010], Tables 5 and 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785